DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Information Disclosure Statement
The information disclosure (IDS) submitted 01/20/2022 and 06/22/2021 has been considered by the Examiner.
Claim Status
Applicant’s amendments in the response filed on 6/22/2021 have been considered by the Examiner. Currently claims 1-20 are pending, claims 1, -5, 7-16, and 19-20 have been amended. Applicant’s amendments have obviated the previously filed rejection of the claims 2-5, 8-9, 14, and 15 under 35 U.S.C 112(b). A complete action on the merits of claims 1-20 follows below. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hettrick (2016/0095535) and in further view of Vrba (2019/0069949).
Regarding claim 1, Hettrick teaches a system ([Abstract] Systems and methods for evaluating neuromodulations via hemodynamic responses) comprising:
a neuromodulation catheter (neuromodulation catheter 102) including
an elongated shaft having a distal portion configured to be intravascularly positioned at a target site within a renal blood vessel of a human patient ([0020] Figs 1A-1B illustrates a neuromodulation catheter having an elongated shaft 106 and distal portion 108a configured to be positioned within a blood vessel portion V e.g. renal artery);
and
a plurality of electrodes spaced apart along the distal portion of the shaft (electrodes 110), the plurality of electrodes including a first electrode and a second electrode, wherein the electrodes are configured to deliver neuromodulation energy to target renal nerves at or adjacent the target site (110a, 110b [0020] the electrodes 110 can deliver neuromodulation energy to the target site to ablate nerves e.g. renal nerves); and  
a controller configured to be communicatively coupled to the electrodes (controller 104), wherein the controller is further configured to;
obtain an impedance measurement between the first and second electrodes;
based on the impedance measurement, determine a pre-neuromodulation diameter of the renal blood vessel at or near the target site ([0024] specifically provides for detecting a baseline impedance measurement before neuromodulation energy is applied. The initial impedance of the vessel V can be detected via second and third electrodes and the initial impedance can be correlated to the vessel diameter);
Hettrick does not explicitly teach determine at least one parameter of initial neuromodulation energy based on the pre-neuromodulation diameter of the renal blood vessel and cause delivery of the initial neuromodulation energy to the target nerves.
However, Vrba teaches a device within the same field of invention ([Abstract] methods for modulating targeted nerve fiber [0009] renal arteries and renal veins). Vrba teaches determining at least one parameter of initial neuromodulation energy based on the pre-neuromodulation dimeter of the blood vessel and cause delivery of the initial neuromodulation energy to the target nerves ([0478] an operator may select a vessel to be treated and the generator may automatically adjust the energy delivery parameters based on the selected vessel. For example, different vessels may have different flow characteristics and different diameters. Accordingly, different energy provides (e.g. varying power and/or time) may be associated with the different vessels to achieve a desired overall energy output). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine at least one parameter of initial neuromodulation energy based on the pre-neuromodulation diameter of the renal blood vessel for the purposes of providing a desired energy output that is based on the vessel diameter and flow characteristics. 
Regarding claim 2, Hettrick in view of Vrba teaches the limitations of claim 1 as previously rejected. Hettrick teaches further comprising an energy generator external to the patient and coupled to the plurality of electrodes and the controller ([0061] console 604 connected to controller…energy generator not shown), wherein the controller is configured to cause the energy generator to deliver neuromodulation energy via the first and second electrodes based on the determined diameter of the renal blood vessel ([0024][0025]). Vrba specifically provides for an energy generator configured to cause delivery of the initial neuromodulation energy by at least causing the energy generator to deliver the initial neuromodulation energy ([0478]]).
Regarding claim 3, Hettrick in view of Vrba teaches the limitations of claim 2 as previously rejected. Vrba specifically teaches wherein the controller is further configured to cause delivery of the initial neuromodulation energy with a first set of parameters if the pre-neuromodulation dimeter of the renal blood vessel is a first value; and cause delivery of the initial neuromodulation energy with a second set of parameters if the pre-demodulation dimeter of the renal blood vessel is a second value different than the first value, wherein at least one parameter in the second set of parameters is different from the corresponding parameter in the first set of parameters ([0478] the generator may automatically adjust the energy delivery parameters because different vessels may have different flow characteristics and different diameters…different energy profiles (power and time) may be associated with the different vessels to achieve a desired overall energy output. If the nominal vessel diameter is greater than an adjacent vessel diameter, the power level and time can be adjusted lower… If the adjacent artery is larger, then power may be increased to modulate (e.g., ablation) a larger area in a single cycle). 
Vrba furthermore establishes Table 1 which illustrates power and time combinations for degrees of hepatic artery blood flow (Table 1 includes first and second set of parameters). Blood flow is correlated with vessel diameter.
Regarding claim 4, Hettrick in view of Vrba teaches the limitations of claim 3 and Vrba provides wherein the at least one parameter in the second set of parameters is an amount of the initial neuromodulation energy (energy profile / power [0478] /Table 1).
Regarding claim 5, Hettrick in view of Vrba teaches the limitations of claim 3 and Vrba provides wherein the at least one parameter in the second set of parameters is a delivery time of the initial neuromodulation energy (time [0478] / Table 1).
Regarding claim 11, Hettrick teaches a method ([Abstract] Systems and methods for evaluating neuromodulations via hemodynamic responses), comprising: 
positioning a neuromodulation catheter having one or more electrodes at a target site within a renal blood vessel of a human patient ([0020] Figs 1A-1B illustrates a neuromodulation catheter having an elongated shaft 106 and distal portion 108a configured to be positioned within a blood vessel portion V e.g. renal artery);
obtaining a measurement related to a diameter of the renal blood vessel via the neuromodulation catheter ([0022] Changes in hemodynamics, such as changes in vessel diameter, can be detected as a result of successful denervation without the application of a stimulus.  For example, the diameter, cross-sectional area, or segmental volume of a vessel can be measured immediately before and after neuromodulation therapy; and
 based on the measurement, determining a pre-neuromodulation diameter of the renal blood vessel at or near the target site ([0024] specifically provides for detecting a baseline impedance measurement before neuromodulation energy is applied. The initial impedance of the vessel V can be detected via second and third electrodes and the initial impedance can be correlated to the vessel diameter); and 
Hettrick does not explicitly teach determine at least one parameter of initial neuromodulation energy based on the pre-neuromodulation diameter of the renal blood vessel and delivering the initial neuromodulation energy to the target nerves.
However, Vrba teaches a device within the same field of invention ([Abstract] methods for modulating targeted nerve fiber [0009] renal arteries and renal veins). Vrba teaches determining at least one parameter of initial neuromodulation energy based on the pre-neuromodulation dimeter of the blood vessel and cause delivery of the initial neuromodulation energy to the target nerves ([0478] an operator may select a vessel to be treated and the generator may automatically adjust the energy delivery parameters based on the selected vessel. For example, different vessels may have different flow characteristics and different diameters. Accordingly, different energy provides (e.g. varying power and/or time) may be associated with the different vessels to achieve a desired overall energy output). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine at least one parameter of initial neuromodulation energy based on the pre-neuromodulation diameter of the renal blood vessel for the purposes of providing a desired energy output that is based on the vessel diameter and flow characteristics. 
Regarding claims 12-13, Hettrick teaches the limitations of claim 11 as previously rejected above.
While Hettrick generally provides comparing a measured diameter to a threshold value and altering the energy based on the vessel diameter[0032], and determining the pre-neuromodulation diameter of the renal blood vessel [0478], it is silent about specifically teaching selecting a location for the delivering based on the determining the pre-neuromodulation diameter of the renal blood vessel and prior to initiating execution of the delivering (claim 12); or executing the determining the pre-neuromodulation diameter of the renal blood vessel at each of a plurality of different locations along the blood vessel, wherein the selecting comprises selecting the location having the smallest diameter from the determining for initiating execution of the delivering (claim 13).
However, Vrba teaches a device within the same field of invention ([Abstract] methods for modulating targeted nerve fiber [0009] renal arteries and renal veins). Vrba recites parameters such as number of target locations and spacing of target locations and further provides that such parameters are based on vessel dimensions (e.g. diameter, segment length, wall thickness) [0477]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hettrick such that it is configured to select a location for delivering based on determining the diameter of the vessel, selecting the desired (smallest) diameter from the determining since Vrba establishes [0204] automatically adjusting the energy delivery parameters because different vessels may have different flow characteristics and different diameters. Furthermore, it would be advantageous to identify a desired target location based on the diameter prior to execution of the delivering in order to appropriately delivery energy to the desired lumen or desired lumen diameter size. 
Regarding claim 14, Hettrick in view of Vrba teaches the limitations of claim 11. Vrba provides wherein delivering comprising using at least one of an amount of the initial neuromodulation energy based on the determining or a delivery time of the initial neuromodulation energy based on the determining (energy profile / power [0478] /Table 1). 
Regarding claims 15-16, Hettrick teaches the limitations of claim 11 as previously rejected above.  While Hettrick generally provides comparing a measured diameter to a threshold value and altering the energy based on the vessel diameter[0032] and pre-neuromodulation diameter [0478], it is silent about specifically teaching comparing the pre-neuromodulation diameter of the renal blood vessel to a baseline value and based on the comparison  assessing the likely efficacy of neuromodulation energy to be delivered to the renal blood vessel at the target site (claim 15) ; or comparing the pre-neuromodulation diameter of the renal blood vessel to a baseline value and repositioning the neuromodulation catheter to a different target site within the renal blood vessel when the determined diameter is greater than the baseline value (claim 16).
However, Vrba teaches a device within the same field of invention ([Abstract] methods for modulating targeted nerve fiber [0009] renal arteries and renal veins). Vrba recites parameters such as number of target locations and spacing of target locations and further provides that such parameters are based on vessel dimensions (e.g. diameter, segment length, wall thickness) [0477]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hettrick such that prior to delivering the initial neuromodulation it is configured to select a location for delivering based on determining the diameter of the vessel, and selecting the desired (smallest) diameter from the determining since Vrba establishes [0204] automatically adjusting the energy delivery parameters because different vessels may have different flow characteristics and different diameters. Furthermore, it would be advantageous to identify a desired target location based on the diameter prior to execution of the delivering in order to appropriately delivery energy to the desired lumen or desired lumen diameter size. 
Regarding claim 17, Hettrick in view of Vrba teaches the limitations of claim 11 and wherein obtaining the measurement related to the dimension of the renal blood vessel includes detecting an impedance between at least two of the one or more electrodes of the neuromodulation catheter (Hettrick in [0023] teaches the electrodes 110 can be configured to detect/measure changes in vessel impedance cause by the stimuli, which can be correlated to changes in vessel diameter). 
Regarding claim 18, Hettrick in view of Vrba teaches the limitations of claim 11 and further wherein obtaining the measurement related to the dimension of the renal blood vessel includes detecting an impedance between each pair of one or more electrodes of the neuromodulation catheter (Hettrick in [0023] teaches impedance detected by the second and third electrodes 110b and 110c and quadripolar impedance measurements. The claim requires measurement of impedance between at least two electrodes comprising a first electrode and a second electrode).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hettrick (2016/0095535) in view of Vrba (2019/0069949) and Sharma (2013/0035740).
Regarding claim 6, Hettrick in view of Vrba teaches the limitations of claim 1 as previously rejected above. Hettrick is silent about specifically teaching wherein the impedance measurement is an average measurement over a period of less than about 5 seconds. 
However, Sharma teaches device within the same field of invention (applying electrical stimulation to a patient where prior to applying stimulations impedance measurements are taken) whereby six impedance measurements are take one every 5 seconds. An average on variability index is calculated from these measurements by discarding the high and low measurements and averaging the remaining four [0313]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain an average measurement of impedance over a period less than about 5 seconds for the purposes of obtaining a more accurate impedance measurement in the vessels. 
Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hettrick (2016/0095535) in view of Vrba (2019/0069949), Sweeney (2020/0129087) and in further view of Van Der Horst (2019/0175035).
Regarding claim 7, Hettrick teaches a neuromodulation catheter including (neuromodulation catheter 102) 
	an elongated shaft having a distal portion configured to be intravascularly positioned at a target site within a renal blood vessel of a human patient ([0020] Figs 1A-1B illustrates a neuromodulation catheter having an elongated shaft 106 and distal portion 108a configured to be positioned within a blood vessel portion V e.g. renal artery);
wherein the distal portion is transformable between a low-profile delivery arrangement and an expanded treatment arrangement at the target site within the blood vessel (Figs 1A shows a low profile delivery arrangement and Fig. 1B is expanded to a spiral/helical arrangement) ;
a plurality of electrodes spaced apart along the distal portion of the shaft (electrodes 110 ), wherein when the distal portion is in the expanded treatment arrangement, the plurality of electrodes are positioned in apposition with an inner wall of the blood vessel and configured to deliver neuromodulation energy to target nerves at or adjacent the target site (electrodes 110a  and 110c are in opposition the inner wall [0020] the electrodes 110 can deliver neuromodulation energy to the target site to ablate nerves e.g. renal nerves); and  
a controller configured to be communicatively coupled to the [electrodes] (controller 104), wherein the controller is further configured to obtain an [impedance] output; determine a pre-neuromodulation diameter of the blood vessel at or near the target site ([0024] specifically provides for detecting a baseline impedance measurement before neuromodulation energy is applied. The initial impedance of the vessel V can be detected via second and third electrodes and the initial impedance can be correlated to the vessel diameter).
Hettrick does not explicitly teach determine at least one parameter of initial neuromodulation energy based on the pre-neuromodulation diameter of the renal blood vessel and cause delivery of the initial neuromodulation energy to the target nerves.
However, Vrba teaches a device within the same field of invention ([Abstract] methods for modulating targeted nerve fiber [0009] renal arteries and renal veins). Vrba teaches determining at least one parameter of initial neuromodulation energy based on the pre-neuromodulation dimeter of the blood vessel and cause delivery of the initial neuromodulation energy to the target nerves ([0478] an operator may select a vessel to be treated and the generator may automatically adjust the energy delivery parameters based on the selected vessel. For example, different vessels may have different flow characteristics and different diameters. Accordingly, different energy provides (e.g. varying power and/or time) may be associated with the different vessels to achieve a desired overall energy output). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine at least one parameter of initial neuromodulation energy based on the pre-neuromodulation diameter of the renal blood vessel for the purposes of providing a desired energy output that is based on the vessel diameter and flow characteristics. 
Hettrick does not teach a distance sensor at the distal portion of the elongated shaft and configured to generate an output indicative of a distance between a first portion of the elongated shaft and a second portion of the elongated shaft; and the controller coupled to the distance sensor and configured to determine a distance measurement based on the output from the distance sensor.
However, Sweeney provides for an implantable device in a blood vessel comprising electrodes, wherein the measurement circuitry determines an impedance measurement between at least two of the electrodes.  If it is assumed that the blood conductivity is constant, the impedance measurement between the active electrodes is related to distance between them.  It is therefore possible to obtain information on the relative distances between electrodes, allowing IVC diameter and possibly also other data such as cross-sectional area and shape to be determined [0192][0270].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide for an output indicative of a distance between a first portion and a second portion of the catheter for the purposes of allowing IVC diameter and possibly other data such as cross-sectional area and shape to be determined.
Sweeney is silent about specifically teaching a distance sensor. 
However, Van Der Host teaches a device within the same field of invention (catheter configured to be positioned within a renal artery) comprising a distance sensor (ultrasound transducers 2-2, 204 [0046] intravascular device 110 includes a sensor 202 and a sensor 204 disposed along the length of the flexible elongate member….[0058] the processor 140 may be configured to trigger the activation of the sensors  202, 204 to measure e.g. vessel diameter…Data from the sensors 202, 204 may be received by a processor of the processing system 130). 
Therefore, it would have been obvious to one of ordinary skill to one of ordinary skill in the art to have included a distance sensor in the device of Hettrick since the sensor may be configured to measure changes in measurement value of the renal artery, such as the diameter of the renal artery and/or a distance between the sensors and the vessel walls [Abstract]. 
Regarding claim 8, Hettrick in view of Vrba, Sweeney and Van Der Host teaches the limitations of claim 7 further comprising an energy generator external to the patient and operably coupled to the plurality of electrodes and the controller ([0061] console 604 connected to controller…energy generator not shown). Vrba specifically provides for delivering of the initial neuromodulation energy. Furthermore, the external generator is configured to perform the recited steps as previously rejected in claim 3. 
Regarding claim 9, Hettrick in view of Vrba , Sweeney, and Van Der Host teaches the limitations of claim 8 as previously rejected above. Vrba provides one parameter in the first set of parameters is an amount of the initial neuromodulation energy [0478]. 
Regarding claim 10, Hettrick in view of Vrba, Sweeney, and Van Der Host teaches the limitations of claim 7 and wherein the controller is configured to determine the diameter of the blood vessel is based at least in part on a known dimension of the neuromodulation catheter (Hettrick [0027] The dimensions e.g., outer diameter and length of the spiral/helical portion of the shaft 106 can be selected to accommodate the vessels or other body lumens in which the distal portion of the catheter 102 is designed to be delivered.  For example, the axial length of the spiral/helical portion of the shaft 106 may be selected to be no longer than a patient's renal artery (e.g., typically less than 7 cm), and have a diameter that accommodates the inner diameter of a typical renal artery (e.g., about 2-10 mm)). 
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hettrick (2016/0095535) in view of Vrba (2019/0069949) and Sweeney (2020/0129087). 
Regarding claim 19, Hettrick teaches the limitations of claim 11 as previously rejected above. Hettrick does not teach wherein obtaining the measurement related to the dimension of the renal blood vessel includes determining a distance measurement corresponding to a distance between a first portion and second portion of the neuromodulation catheter.
However, Sweeney provides for an implantable device in a blood vessel comprising electrodes, wherein the measurement circuitry determines an impedance measurement between at least two of the electrodes.  If it is assumed that the blood conductivity is constant, the impedance measurement between the active electrodes is related to distance between them.  It is therefore possible to obtain information on the relative distances between electrodes, allowing IVC diameter and possibly also other data such as cross-sectional area and shape to be determined [0192][0270].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain a measurement related to a distance between a first portion and a second portion of the catheter for the purposes of allowing blood vessel diameter and possibly other data such as cross-sectional area and shape to be determined.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hettrick (2016/0095535) in view of Vrba (2019/0069949), and Sakai (2009/0178289). 
	Regarding claim 20, Hettrick teaches the limitations of claim 11 as previously rejected above. Hettrick does not teach wherein obtaining the measurement related to the dimension of the renal blood vessel includes inflating a balloon coupled to the neuromodulation catheter; and determining when the balloon contacts an inner wall of the renal blood vessel. 
	However, Sakai teaches a catheter comprising a balloon on the distal end of the device that is capable of expanding by supply a fluid to an inner portion; [0008] when the distending portion expands up to the internal diameter of the cavity, the second end portion of the reference member displaces towards the distal end. By confirming the amount of displacement of the reference member with the position of the second end portion, it is possible to measure the internal diameter.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hettrick to include an inflating balloon and determining when the balloon contacts an inner wall of a vessel since Sakai teaches such an internal diameter measurement device enables accurate measurement irrespectively of dimensions of a pipeline to be measured [Abstract].
Response to Arguments

Applicant's remarks in the response filed on 6/22/2021 have been considered by the Examiner but are not persuasive. Upon further consideration of the claims and in further view of Applicant’s amendments a new ground of rejection is set forth over Hettrick (2016/0095535) in view of Vrba (2019/0069949). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ku (2015/0305808) teaches in paragraph [0026] methods in accordance with at least some embodiments of the present technology allow a transverse cross-sectional dimension (e.g., diameter) at a treatment site to be determined prior to initiating energy delivery. This can be useful to allow subsequent energy delivery to be customized according to the determined dimension. For example, a treatment carried out in a small blood vessel may call for less energy to be delivered relative to a treatment carried out in a larger blood vessel. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASAMIN EKRAMI whose telephone number is (571)272-9803. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne M. Hoffman can be reached on (303) 297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.E/Examiner, Art Unit 3794                                                                                                                                                                                                        
/KAITLYN E SMITH/Primary Examiner, Art Unit 3794